Citation Nr: 0119965
Decision Date: 08/02/01	Archive Date: 09/12/01

DOCKET NO. 00-16 495A              DATE AUG 02, 2001

On appeal from the Department of Veterans Affairs Regional Office
in Detroit, Michigan

THE ISSUE

Entitlement to an increased rating for the service connected right
knee disability, currently evaluated as 20 percent disabling.

REPRESENTATION

Appellant represented by: AMVETS

ATTORNEY FOR THE BOARD

A. Hinton, Counsel

INTRODUCTION

The veteran served on active duty from November 1979 to November
1983.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from a March 2000 rating decision of the Department of
Veterans Affairs (VA) Regional Office in Detroit, Michigan (RO),
which denied the benefit sought on appeal.

The Board notes that in a May 2001 statement the veteran raised an
issue of entitlement to service connection for a left knee
disability secondary to the service-connected right knee
disability. This matter is referred to the RO for appropriate
action.

REMAND

Effective November 20, 2000, a new law was promulgated, the
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475,
114 Stat. 2096 (2000), which expanded the law relating to the duty
to assist, and the need for notice to the veteran concerning
searching for and obtaining records, substantiating claims, and
completing an application for compensation benefits. The law
applies to all claims pending on the date of enactment. Pursuant to
the VCAA, there is now an expanded duty to assist the veteran.
Accordingly, the case is now being reviewed by the Board based on
all the evidence of record, and all pertinent laws, regulations.
and Court decisions.

The veteran contends that the RO erred by failing to grant an
evaluation in excess of 20 percent for his service connected right
knee disability.

In the case of DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court
held that in evaluating a service connected disability involving a
joint, the Board erred in not adequately considering functional
loss due to pain under 38 C.F.R. 4.40 and functional loss due to
weakness, fatigability, incoordination or pain on movement of a
joint under 38 C.F.R. 4.45. The Court held that Diagnostic Codes
pertaining to

2 - 

range of motion do not subsume 38 C.F.R. 4.40 and 4.45. and that
the rule against pyramiding set forth in 38 C.F.R. 4.14 does not
forbid consideration of a higher rating based on a greater
limitation of motion due to pain on use, including use during
flare-ups.

The Court in DeLuca remanded the case to the Board to obtain a
medical evaluation that addressed whether pain significantly limits
functional ability during flare-ups or when the.joint is used
repeatedly over time. The Court also held that the examiner should
be asked to determine whether the joint exhibits weakened movement,
excess fatigability or incoordination. If feasible. these
determinations were to be expressed in terms of additional range of
motion loss due to any pain, weakened movement, excess fatigability
or incoordination.

The veteran has reported at length that he suffers from intense
debilitating right knee pain with swelling which is precipitated by
flare-ups induced by activity. It is clear from a review of the VA
orthopedic examination reports which were produced in the
development of the veteran's claim that the examiners have filled
to address the additional loss of motion, if any, of the right knee
with use and during flare ups as mandated by DeLuca. As a result,
the current examinations are wholly inadequate for rating purposes
and the veteran should be afforded another VA orthopedic
examination which addresses the criteria in DeLuca.

The Court has held that in cases concerning the rating of
disorders, clinical findings must be related specifically to the
applicable rating criteria. Massey v. Brown, 7 Vet. App. 204
(1994). The record shows that the veteran has been provided with a
knee brace and he has reported occasional giving way of the right
knee. On the other hand, on the most recent VA rating examination,
the right knee was stable to ligamentous testing. There was normal
patellar tracking. Therefore, on VA orthopedic examination, the
examiner should determine whether there is evidence of recurrent
right knee instability to include subluxation or lateral
instability.

Under the circumstances of this case, further development is
necessary. Accordingly, the case is REMANDED to the RO for the
following actions:

3 - 


The RO must review the claims file and ensure that all notification
and development action required by the Veterans Claims Assistance
Act of 2000, Pub. L. No. 106-475 is completed. In particular, the
RO should ensure that the new notification requirements and
development procedures contained in sections 3 and 4 of the Act (to
be codified as amended at 38 U.S.C. 5102, 5103, 5103A, and 5107)
are fully complied with and satisfied.

2. The RO should contact the veteran and obtain the names and
addresses of all medical care providers who have treated him for
the right knee disability at issue. After securing the necessary
releases, the RO should obtain all records that have not already
been obtained and then associate them with the claims file.

3. Following completion of the above action, the veteran should be
afforded a VA orthopedic examination to determine the current
nature and extent of the service connected right knee disability.
The importance of appearing for the scheduled examination and the
consequences of his failure to do so should be made available to
the veteran. The claims folder must be made available to the
examiner prior to the examination. All disability should be
evaluated in relation to its history with emphasis on the
limitation of activity and functional loss due to pain imposed by
the disability at issue in light of the whole recorded history. All
indicated diagnostic tests should be performed. In general, the
examiner should record all complaints and clinical findings
pertaining to disability of the right knee. All factors upon which
medical opinions are based must be set forth for the record.

- 4 -

The orthopedic examiner should provide complete range of motion
findings for the veteran's right knee. Normal range of motion
findings should also be provided. The examiner should indicate
whether there is any pain, weakened movement, excess fatigability,
or incoordination on movement, and whether there is likely to be
additional range of motion loss of the service connected right knee
due to any of the following: (1) pain on use, including flare ups;
(2) weakened movement; (3) excess fatigability; or (4)
incoordination. The above determinations must, if feasible, be
expressed in terms of the degree of additional range of motion loss
due to pain on use or during flare-ups under 4.40, and weakened
movement. excess fatigability or incoordination under 4.45. The
examiner should indicate whether there is evidence of recurrent
subluxation or lateral instability of the right knee. If so, the
examiner should indicate whether such impairment is slight,
moderate or severe. If the examiner is unable to make any of the
above determinations, it should be so indicated on the record.

4. Upon receipt of the examination report, the RO should review the
examination report to ensure that it is adequate for rating
purposes. If an examination is inadequate for any reason, the RO
should return the examination report to the examining physician and
request that all questions be answered.

5. After completion of the requested development, the RO should
review the veteran's claim on the basis of all of the evidence of
record. Consideration should be given to 38 C.F.R. 4.40 and 4.45
and the provisions of DeLuca and Massey. If the action taken
remains

5 -

adverse to the veteran in any way, he and his representative should
be furnished an appropriate supplemental statement of the case to
include the provisions of 38 C.F.R. 3.655 in the event that the
veteran fails to appear for a scheduled examination. If the veteran
fails to appear for a scheduled examination, the RO should include
verification in the claims folder as to the date the examination
was scheduled and the address to which notification was sent. The
RO should also include a copy of the letter(s) notifying the
veteran of the scheduling of an examination and notifying him of
the consequences for failure to appear for an examination. The
veteran and his representative should then be afforded a reasonable
opportunity to respond.

Thereafter, subject to current appellate procedures, the case
should be returned to the Board for further appellate
consideration, if appropriate. The veteran need take no further
action until he is informed, but he has the right to submit
additional evidence and argument on the matter or matters the Board
has remanded to the regional office. Kutscherousky v. West, 12 Vet.
App. 369 (1999). The purpose of this REMAND is to obtain additional
information and to ensure due process of law. No inference should
be drawn regarding the final disposition of the claim as a result
of this action.

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302. 108
Stat. 4645. 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 2001)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV.

- 6 -

directs the ROs to provide expeditious handling of all cases that
have been remanded by the Board and the Court. See M21-1, Part IV,
paras. 8.44-8.45 and 38.02-38.03.

JEFFREY A. PISARO 
Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 2001), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (2000).

 - 7 -



